Citation Nr: 1634807	
Decision Date: 09/06/16    Archive Date: 09/09/16

DOCKET NO.  13-20 901	)	
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss.

2. Entitlement to service connection for tinnitus.

3. Entitlement to service connection for residuals of an in-service head injury.

4. Entitlement to service connection for brain aneurysm, to include as a residual of an in-service head injury.


REPRESENTATION

Veteran represented by:	AMVETS



ATTORNEY FOR THE BOARD

M. Coyne, Associate Counsel


INTRODUCTION

The Veteran completed active duty service in the United States Army from August 1968 to July 1970.

This case comes before the Board of Veterans' Appeals (the Board) on appeal from June 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska denying entitlement to service connection for the above listed conditions.

A review of the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing system reveals additional documents that have not yet been associated with the paper claims file.  Accordingly, any future consideration of this case should take into consideration the existence of these electronic records.

The issues of entitlement to service connection for residuals of skull fracture and head injury and for a brain aneurysm are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. Bilateral hearing loss is etiologically due to the Veteran's active duty service.

2. Tinnitus is etiologically due to the Veteran's active duty service.  


CONCLUSIONS OF LAW

1. Affording the Veteran the benefit of the doubt, bilateral hearing loss was incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2015).

2. Affording the Veteran the benefit of the doubt, bilateral tinnitus was incurred in service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

Because the benefit is being granted in full, any development or notification actions under the Veterans Claims Assistance Act of 2000 (VCAA) do not avail the Veteran in pursuit of service connection for bilateral hearing loss or tinnitus.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126.  As such, a discussion of whether the VA has met its statutory and regulatory duties to notify and assist the Veteran with development of his claim is unnecessary.

II. Standards Governing Evidentiary Analysis

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  The third step of this inquiry requires the Board to weigh the probative value of the evidence in light of the entirety of the record.  

Additionally, when the positive evidence supporting a claim and the negative evidence indicating a denial of the claim is relatively equal, the Veteran is entitled to the benefit of the doubt.  See 38 U.S.C.A. §5107(b); 38 C.F.R. §§ 3.102, 4.3.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  See id.  

Part III below, will discuss rules of law specific to service connection claims, and will apply the evidentiary standards above to the Veteran's claims.

III. Service Connection for Hearing Loss and Tinnitus

Service connection may be granted for a disability resulting from disease or injury that is incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  To establish service connection for the claimed disorder, the three following criteria must be met: (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical, or in certain circumstances, lay evidence of a nexus between the claimed in-service disease or injury and the current disability.  See 38 C.F.R. § 3.303; see also Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999).  For the first criterion of a service connection claim, a disability is considered current so long as it exists at the time the claim is filed or during the pendency of the appeal.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  But see Romanowsky v. Shinseki, 26 Vet. App. 289, 293-94 (2013) (explaining that in certain circumstances evidence of a disability prior to the filing of the claim may be considered if it is sufficiently proximate so as to constitute a "current" disability).  Additionally, for certain diseases designated as chronic, medical nexus may be presumed under certain circumstances.  38 C.F.R. §§ 3.303(a), (b), 3.309(a).

For hearing loss claims, impaired hearing is considered a disability if: (1) the auditory threshold for any of the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; (2) the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or (3) speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  The threshold for normal hearing is between 0 and 20 decibels, and higher thresholds show some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  However, assuming the Veteran has impaired hearing within the meaning of 38 C.F.R. § 3.385, even if the Veteran's hearing is found to have been within normal limits upon separation from service, this does not in and of itself preclude entitlement to service connection.  Id. at 159; see also Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).

Finally, organic diseases of the nervous system such as sensorineural hearing loss and tinnitus are considered chronic diseases within the parameters of 38 C.F.R. § 3.303(b).  Fountain v. McDonald, 27 Vet. App. 258 (2015).  Accordingly, for the purposes of presumptive nexus, the third criterion requiring a nexus between the in-service, event, disease or injury and the claimed disability may be satisfied in one of two ways.  First, the nexus element may be satisfied by evidence that the chronic disease at issue here manifested itself to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112 (West 2014); 38 C.F.R. §§ 3.307, 3.309.  Or, alternatively, the Veteran may show entitlement to service connection by demonstrating a continuity of symptomology after discharge.  38 C.F.R. § 3.303(b); see generally Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).


1. Evidence and Analysis

First, the Veteran asserts that he incurred hearing loss and tinnitus due to in-service noise exposure while working as a track vehicle mechanic as well as gunfire associated noise exposure.  This characterization of the Veteran's service is consistent with the Veteran's DD 214, a document which characterizes the length and nature of the Veteran's service and which indicates that the Veteran was a track vehicle mechanic and was trained as an M-14 sharpshooter and M-16 rifle expert.  

Second, the Veteran underwent a VA examination in May 2012, and the examiner diagnosed the Veteran with sensorineural hearing loss, bilaterally, on the basis of an audiogram and his 84 percent score for each ear on the Maryland CNC Test, but provided a negative etiology opinion on the basis that upon separation from service the Veteran's hearing loss was within normal limits.  The Veteran did not report significant post-service noise exposure, as his civilian work experience was comprised of security work in a prison and as a paint contractor.  Moreover, the Veteran stated he had no family history of hearing loss or other ear related treatment.  Although the examiner also diagnosed the Veteran with tinnitus, attributing the Veteran's tinnitus solely to his hearing loss, the examiner did not provide an etiology opinion as to whether the Veteran's tinnitus was related to service, instead opining that it was at least as likely as not that the Veteran's tinnitus was related to his hearing loss.  Because the Veteran had not yet raised a theory of entitlement to service connection for tinnitus on the basis of an in-service head injury, the examiner did not address that aspect of the Veteran's claim.

Finally the Veteran's service treatment records indicate that he underwent an enlistment physical in May 1968 and a separation physical in May 1970.  A review of each examination report reveals that although audiometric testing was administered, there is no specific indication as to what standards were used to record the Veteran's audiometric results.  The Board notes that since November 1, 1967, audiometric results have been reported in standards set forth by the International Standards Organization (ISO)-American National Standards Institute (ANSI).  Prior to this, ANSI was known as the American Standards Association (ASA), and used different audiometric standard to measure audiometric capacity.  Service department audiometric charts dated after November 1, 1967 are presumed to be in ISO-ANSI units unless otherwise specified, while such charts in VA medical records dated after June 30, 1966, are similarly presumed to be in ISO-ANSI units.  

Here, the Veteran's May 1968 puretone thresholds were recorded as follows: 





HERTZ



500
1000
2000
3000
4000
RIGHT
-5
-5
-10
Not recorded
0
LEFT
15
-15
10
Not recorded
5

Additionally, the Veteran's May 1970 puretone thresholds were recorded as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
Not recorded
0
LEFT
0
0
0
Not recorded
0

a. Hearing Loss

The Board finds that the first element of service connection requiring a current diagnosis has been met.  Moreover, the Board finds that the Veteran's audiometric and speech discrimination test results meet the definition of impaired hearing for compensation purposes, as defined in 38 C.F.R. § 3.385.

As for the second element of service connection, the Board must first address the competency and credibility of the Veteran's lay statements.  In this regard the Board finds that the Veteran is competent to report the symptoms and onset of hearing loss as well sources of in-service noise exposure because they involve events and observations that are directly within his ability to experience and describe, and unlike a medical diagnosis, do not require any medical expertise.  Additionally, because they are consistent with the nature of the Veteran's service as reflected on his DD 214, the Board finds the Veteran's lay statements to be credible.

As for the element of medical nexus, as discussed above, according to Hensley v. Brown, 5 Vet. App. 155, 157 (1993), normal auditory thresholds vary from 0 to 20 decibels; higher thresholds indicate some degree of hearing loss.  Here, the Veteran's audiometric results on his entrance physical were recorded in 1968 and would therefore be presumed to be in ISO-ANSI units.  Comparing the Veteran's enlistment audiometric results to his separation audiometric results appears to indicate that the Veteran's hearing improved across almost all frequencies despite his reported in-service noise exposure.  This is the case even if the Board were to assume that the enlistment and separation were not recorded in ISO-ANSI units and rely on the converted results.  The Veteran, however, has asserted that he does not remember being provided audiometric testing on separation and more than likely such testing never took place; he maintains that at that time everyone was "shuffled out the door quickly."  See July 2013 statement.  He has also stated that the onset of his hearing loss and tinnitus was in service and that such had continued through the present.  Based on the Veteran's statements and review of the service records, the Board finds that there may be some unreliability in the reported service findings.    

Accordingly, because the May 2012 VA examination report relied heavily on the Veteran's normal audiometric results as recorded in his May 1970 separation physical, the Board finds that it does not constitute probative evidence in support of or against medical nexus.  Reonal v. Brown, 5 Vet. App. 458 (1993) (explaining that medical opinion have no probative value when they are based upon an inaccurate factual predicate).  Additionally, the Board reiterates that the absence of evidence of hearing loss at separation is not determinative of whether the Veteran's hearing loss disability is related to his military service and does not preclude service connection in this case.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993) (explaining that the absence of hearing loss disability in service is not in and of itself fatal to a claim for service connection for bilateral hearing loss disability); 38 C.F.R. § 3.303(d) (stating that service connection is warranted in some circumstances even if the disease at issue is first diagnosed after service); see also Walker, supra.  Moreover, sensorineural hearing loss is associated with noise exposure.  See Hensley, supra.

Hence, on this record, the evidence is found to be at least evenly balanced in showing that the Veteran's bilateral hearing loss disability at least as likely as not had clinical onset following his exposure to harmful noise levels in connection with his service.  As such, resolving all reasonable doubt in the Veteran's favor, entitlement to service connection is warranted here.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

b. Tinnitus

As discussed above, the Veteran was exposed to acoustic trauma in service, as detailed by his competent and credible lay statements.  Additionally, addressing the Veteran's competency to report tinnitus, the Board finds that tinnitus is a disorder that is readily observable by laypersons and does not require medical expertise to establish its existence.  See Charles v. Principi, 16 Vet. App. 370 (2002).  As such, while the Veteran's service treatment records are negative for complaints of tinnitus, he is nevertheless competent to report a history of tinnitus that began in service.  38 C.F.R. § 3.159(a)(2).  Moreover, the fact that the Veteran's account is not supported by contemporaneous clinical evidence does not render it inherently incredible, and his statements have been further supported by the findings of the May 2012 VA examiner, who attributed the Veteran's tinnitus to his hearing loss.  Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).  Accordingly, as the Veteran is competent to state that he has had tinnitus since service and there is no evidence of record to the contrary, his lay statements constitute probative evidence supporting a finding that the first and second element of service connection has been met.  Accordingly, the Board finds that these elements of service connection have been met.

Finally, as for medical nexus, the May 2012 VA examiner explicitly identified the etiology of the Veteran's tinnitus as consequential to the Veteran's sensorineural hearing loss by a greater than 50 percent probability.  As the Board has found the Veteran's hearing loss to be service-connected, the May 2012 VA examiner provided a positive etiology opinion relating the Veteran's tinnitus to his hearing loss, and there is no other evidence undermining the Veteran's competent and credible lay statements, the Board finds an award of entitlement to service connection for tinnitus is warranted here.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.310.
ORDER

Entitlement to service connection for hearing loss is granted.

Entitlement to service connection for tinnitus is granted.


REMAND

Here, a review of the record reveals that the Veteran has submitted two lay statements in support of his claim of entitlement to service connection for residuals of a skull fracture, head injury, and a brain aneurysm, one in November 2012, and another in July 2013.  In these lay statements the Veteran explains the circumstances surrounding his head injury as follows: during a field maneuver while the Veteran was driving a vehicle recovery tank, the driver's hatch, which was open while he was driving it, slammed shut after he turned onto a rough trail, which had caused the latch spring to break.  The hatch hit the Veteran on the head and knocked him unconscious.  The Veteran reported that this incident happened some time in 1969, but that he was not sure of the exact date; most likely sometime in the spring or summer months.  The Veteran also indicated that he believes that the brain aneurysm he experienced in 2002, the occurrence of which is supported in the record by private post-service treatment records from 2002-2005, may have been a residual of this head injury or caused by a residual of this head injury.  He also reports headaches as a residual.  The Veteran further submitted that he was hospitalized for at least seven days in 1969 at the Fort Riley Army Hospital with a fractured skull and brain injuries.  

Although the AOJ obtained hospital records from Fort Riley Army Hospital, and specifically requested all hospital records for head injuries or skull fractures from January 1969 to December 1969, the only hospitalization records available concerned a hospitalization for medical condition completely unrelated to any type of head injury or skull fracture.

Thus it appears that the Veteran was incorrect about the year of his head injury.  Despite this, the Board notes that there is no evidence of record undermining his lay contentions as to circumstances surrounding his head injury and the Veteran is competent to report that he lost consciousness as a result.  Moreover, the fact that there were additional treatment records at the Fort Riley Army Hospital that had not previously been associated with the claims file suggests that there may be as yet be relevant outstanding service treatment records from 1968 and 1970, particularly since the Veteran's DD 214 reflects that he was stationed at Fort Riley.  Accordingly, remand of this claim is required for the collection of any service treatment records that may be outstanding.

Additionally for disability compensation claims, a VA medical examination must be provided when: (1) there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) there is evidence which establishes that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies; (3) there is an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability; but (4) insufficient competent medical evidence on file for the Board to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  Here, as stated above, the Veteran is competent to relay the circumstances of his head injury, and is also competent to state that he suffers headaches and experienced a brain aneurysm.  However, the Veteran is not competent to state that his headaches or brain aneurysm are residuals of or otherwise related to his in-service head injury.  As such, on remand, the AOJ should schedule the Veteran for an examination assessing him for traumatic brain injury residuals.

Accordingly, the case is REMANDED for the following action:

1. Request clarification from the Veteran as to whether the claimed head injury could have been sustained in either 1968 or 1970.  Then, based on his response, obtain any outstanding Fort Riley Army Hospital hospitalization records of the Veteran from 1968 or 1970 (as indicated by the Veteran) and associate those records with the claims file.  Efforts to obtain these records should be documented in the claims file.  If these records cannot be located the Veteran must be notified.

2. Schedule Veteran for an examination with an appropriate clinician for a traumatic brain injury (TBI) examination to determine whether he has residuals of an in-service head injury to include a brain aneurysm.  The entire claims file (both the paper claims file and any relevant medical records contained in Virtual VA and/or VBMS) and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated.

a. The examiner must take a detailed history from the Veteran.  If there is any clinical or medical basis for corroborating or discounting the reliability of the history provided by the Veteran, the examiner must so state, with a complete explanation in support of such a finding.

b. Although an independent review of the claims file is required, the Board calls the examiner's attention to the following:

i. The Veteran's November 2012 lay statement.

ii. The Veteran's July 2013 lay statement.

c. The examiner is advised that the Board has accepted the Veteran's statement that he experiences headaches and had a brain aneurysm as credible.

d. The examiner must provide opinions as to the following:

i. The examiner must provide opinions as to whether it is at least as likely as not (50 percent or greater probability) the Veteran has residuals of a head injury to include a brain aneurysm that: (1) began during active service; (2) began within one year after discharge from active service; or (3) are otherwise related to service.  The examiner should identify all such residuals with specificity.  

e. The examiner must provide all findings, along with a complete rationale for his or her opinion(s), in the examination report.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and provide a rationale for such conclusion, as well as specifically explain whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion to be provided.

3. The AOJ must review the claims file and ensure that the foregoing development action has been completed in full.  If any development is incomplete, appropriate corrective action must be implemented.  If any report does not include adequate responses to the specific opinions requested, it must be returned to the providing examiner for corrective action.

4. After undertaking any necessary additional development, readjudicate the issues on appeal.  If the benefits sought on appeal remain denied, in whole or in part, the Veteran and his representative must be provided with a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


